Opinión disidente del
Juez Asociado Señor Corrada Del Río.
I — (
El 21 de junio de 1995 la Autoridad de Acueductos y Alcantarillados (en adelante la A.A.A.) presentó ante la Junta de Planificación de Puerto Rico (en adelante la Junta de Planificación) una solicitud que perseguía la aprobación de la ubicación del Superacueducto de la Costa Norte (en adelante el S.A.N.) sobre terrenos localizados en ocho (8) municipios del norte de Puerto Rico. Luego de que se notificara por los medios de comunicación masiva a los propietarios de los terrenos aledaños a la ubicación del pro-yecto, la Junta de Planificación celebró vistas públicas el 18, 19, 22 y 26 de diciembre de 1995 y, con el beneficio de éstas, aprobó la ubicación del proyecto mediante Resolu-ción de 18 de julio de 1996.
Misión Industrial, Inc. y otros grupos ambientalistas (en adelante Misión Industrial) presentaron ante la Junta de Planificación unas solicitudes de reconsideración el 5 y 7 de agosto de 1996. Estas fueron denegadas por la Junta de Planificación el 30 de agosto de 1996.
El 27 de septiembre de 1996 los grupos opositores a la ubicación del proyecto presentaron un recurso de revisión ante el Tribunal de Circuito de Apelaciones, Circuito Regional I, para recurrir debido a la determinación de la *771Junta de Planificación que aprobaba la consulta de ubicación. Luego de haber sido concedida una prórroga, el 6 de noviembre de 1996 la Junta de Planificación presentó ante ese foro su oposición a que se expidiera el auto solicitado.
El 20 de diciembre de 1996, casi tres (3) meses después de su solicitud para que se expidiera el auto de revisión, Misión Industrial presentó ante ese foro una moción en auxilio de jurisdicción, en la cual solicitó la paralización de la construcción del Superacueducto. Para fundamentar su solicitud de que se paralizara el proyecto, esa parte alegó en su moción que la A.A.A. había comenzado la construc-ción del S.A.N. sin haber obtenido los permisos necesarios. El Tribunal de Circuito de Apelaciones celebró vista oral el 22 de enero de 1997, y el 24 de enero de 1997 la Junta de Planificación sometió una moción de réplica.
El 28 de febrero de 1997, dos (2) Jueces del panel del Tribunal de Circuito de Apelaciones, Hon. Liana Fiol Mafia y Hon. Dolores Rodríguez de Oronoz, emitieron una resolución mediante la cual se expidió el auto de revisión administrativa solicitado, decretándose automáticamente la paralización de la construcción del S.A.N. En la resolu-ción ordenaron que se presentaran los autos certificados del proceso administrativo, así como la transcripción de las vistas evidenciarías ante la agencia. La notificación de esa resolución fue archivada en autos el 3 de marzo de 1997.
El Hon. Juez Gilberto Gierbolini emitió un voto disi-dente a la ponencia de la mayoría por entender que, aun-que se requería el examen del expediente administrativo y las transcripciones para evaluar los méritos del recurso, ordenar la paralización de la construcción del proyecto constituía una medida demasiado onerosa y extrema, da-das las alegaciones ante el tribunal y el costo y la impor-tancia del proyecto.
El 5 de marzo de 1997 la Junta de Planificación, me-diante una moción, le informó al Tribunal de Circuito de Apelaciones que tomaría de tres (3) a cuatro (4) semanas preparar las transcripciones de las vistas públicas celebra-*772das por esa agencia y una semana para entregar los autos originales del caso.
Inconformes, la A.A.A. y la Junta de Planificación acu-dieron ante este Tribunal. El 7 de marzo de 1997, éstas presentaron sendas peticiones de certiorari y mociones en auxilio de jurisdicción. En dichos escritos se arguye que el Tribunal a quo incidió al expedir el auto de revisión y se suplica la revocación de la paralización de la construcción del S.A.N. A tenor de nuestra Resolución de 10 de marzo de 1997, las partes presentaron sus alegatos suplementarios el 12 de marzo de 1997. Celebramos vista oral el 14 de marzo de 1997. Los casos fueron consolidados. Estamos en posición de disponer de esta controversia.
r*H f — I
La Constitución de Puerto Rico establece nuestra polí-tica pública sobre la protección del ambiente:
Será política pública del Estado Libre Asociado la más eficaz conservación de sus recursos naturales, así como el mayor de-sarrollo y aprovechamiento de los mismos para el beneficio general de la comunidad. Art. VI, Sec. 19, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 379.
Para cumplir con ese mandato constitucional, la Asam-blea Legislativa aprobó la Ley sobre Política Pública Am-biental, Ley Núm. 9 de 18 de junio de 1970 (12 L.P.R.A. see. 1121 et seq.). Mediante esa ley, la Asamblea Legisla-tiva declaró:
... [Es la] política continua del Gobierno del Estado Libre Aso-ciado ... en cooperación con las organizaciones públicas y priva-das interesadas, utilizar todos los medios y medidas prácticas ... para crear y mantener las condiciones bajo las cuales el hombre y la naturaleza puedan existir en armonía productiva y cumplir con las necesidades sociales y económicas y cuales-quiera otras que puedan surgir con las presentes y futuras ge-neraciones de puertorriqueños. 12 L.P.R.A. sec. 1123(a).
Ante estas directrices, sabemos que cada paso que tome el desarrollo de la infraestructura de nuestra isla para me-*773jorar las condiciones de vida de nuestro pueblo tendrá un impacto sobre el ambiente. Es por eso que, al revisar dic-támenes administrativos que conceden permisos para lle-var a cabo este progreso, nos vemos obligados a sopesar los intereses conflictivos. El recurso ante nos requiere ese balance: por un lado está el beneficio público que ofrece la construcción del S.A.N.; por el otro, están las preocupacio-nes que llevaron al Tribunal de Circuito de Apelaciones a emitir el auto de revisión administrativa, paralizando así la construcción. Para cumplir con nuestra función es nece-sario escudriñar la sustancia de los intereses que habrán de ser balanceados.
En cuanto a la importancia de la construcción del S.A.N., tomamos conocimiento judicial de que la infraes-tructura de almacenamiento y abastecimiento del agua es, por su obsolescencia, ineficaz en su propósito. En los últi-mos veinticinco (25) años no se han llevado a cabo cons-trucciones mayores para actualizar este sistema.(1) Los abastos de agua actualmente disponibles se muestran in-capaces de cumplir con la creciente demanda de ese servicio. Del expediente presentado notamos que la necesi-dad actual de agua potable para el área de la costa norte de Puerto Rico alcanza los doscientos (200) millones de galo-nes diarios (en adelante M.G.D.). El sistema con que en la actualidad cuenta la A.A.A. llega a suplir sólo ciento se-tenta (170) M.G.D. En épocas de sequía, esa cantidad se reduce a ciento treinta y cuatro (134) M.G.D. Sencilla-mente, la infraestructura actual no tiene la capacidad de suplir la cantidad de galones que el pueblo necesita. Se estima que el problema de este déficit será solucionado una vez el S.A.N. comience su operación, ya que éste proveerá alrededor de cien (100) M.G.D.(2)
En 1993, el Gobernador designó una fuerza o grupo de *774trabajo, el cual rindió un informe sobre el estado crítico de la infraestructura de ese sistema de abastecimiento y suministro. El informe indica que
[e]l sistema de suministro de agua de la Autoridad de Acue-ductos y Alcantarillados de Puerto Rico es amplio y grande, pero es insuficiente. El tiempo ha demostrado que el sistema no está preparado para enfrentar una verdadera sequía. El área metropolitana de San Juan es y será la más afectada. Aún en las épocas de lluvia, numerosas comunidades suburbanas de la ciudad y las zonas rurales sufren escasez de agua debido a los problemas crónicos del sistema de distribución. (Énfasis suplido.) Moción en Cumplimiento de Orden presentada por la AAA de 12 de marzo de 1997, pág. 18.
Para evadir cualquier duda al respecto, basta recordar que en 1993 y 1994 una sequía azotó nuestra isla y nuestro sistema de abastecimiento de agua potable no pudo responder de forma adecuada. Alrededor de 1.4 millones de puertorriqueños sufrieron el racionamiento severo del ser-vicio de agua durante casi un año. El estado de sequía y racionamiento de agua también perjudicó severamente nuestra economía. La Junta de Planificación estima que las pérdidas atribuibles a esa sequía ascendieron a los $200 millones. El sector económico incurrió $165 millones en pérdidas atribuibles a la sequía; el sector agrícola sufrió pérdidas cercanas a los $92 millones. Otros sectores de nuestra economía perdieron hasta $84 millones. La propia A.A.A. perdió $35 millones: $20 millones en ingresos no recibidos, más los $15 millones que se utilizaron para pro-veer medidas de emergencia. (3)
El sistema de abastecimiento y distribución de agua se encuentra en condiciones tan graves que el Gobernador se vio obligado a declarar un estado de emergencia en la A.A.A. a través de las órdenes ejecutivas emitidas el 13 de septiembre de 1993 y el 16 de octubre de 1995.(4) Por su *775parte, el 30 de abril de 1994, el entonces Director Ejecutivo de la A.A.A. también declaró que la agencia se encontraba en un estado de emergencia; esa evaluación fue reafirmada el 15 de julio de 1994.
Ante este estado de emergencia, el Gobernador deter-minó que procedía tomar medidas extraordinarias para re-habilitar la infraestructura de la A.A.A. En el Boletín Ad-ministrativo Núm. OE-1993-41(5) 13 de septiembre de 1993, el Gobernador se expresó de la manera siguiente:
POR TANTO: YO, PEDRO ROSSELLO, Gobernador de Puerto Rico, en virtud de los poderes inherentes de mi cargo y de la autoridad que me ha sido conferida por la Constitución y las Leyes del Estado Libre Asociado de Puerto Rico por la pre-sente dispongo:
PRIMERO: Declaro un ESTADO DE EMERGENCIA en la Autoridad de Acueductos y Alcantarillados, incluyendo todas las fases de mantenimiento, operaciones y de administración en dicha agencia.
SEGUNDO: Ordeno al Director Ejecutivo de la Autoridad de Acueductos y Alcantarillados a que sin dilación alguna proceda a tomar todas las medidas necesarias incluyendo pero sin limi-tarse a realizar de inmediato subastas, compras y gestiones para proveer los recursos que permitan corregir la situación imperante que se describe en este bolétín.
TERCERO: Ordeno a los funcionarios pertinentes de la Au-toridad de Acueductos y Alcantarillados a que evalúen e im-planten las recomendaciones del informe que sometió el grupo de trabajo mencionado.
CUARTO: Ordeno a toda la estructura gubernamental del Estado Libre Asociado de Puerto Rico a que preste la mayor cooperación en la solución de los problemas de la Autoridad de Acueductos y Alcantarillados.
Luego de vivir esa traumatizante experiencia, todo puertorriqueño puede reconocer que la carencia del servi-cio de agua no puede considerarse una mera inconveniencia. El servicio de agua potable es necesario para nuestra calidad de vida, nuestra salud y nuestra economía. Con esto en mente, la Fuerza o Grupo de Tra-bajo preparó un plan para mejorar el sistema de abasteci-*776miento y distribución de agua. El proyecto clave de ese plan es la construcción del SAN, que ahora yace parali-zado.
Aproximándose el verano, sabemos que la posibilidad de otra sequía en nuestro futuro es impredecible, pero los nú-meros nos sugieren que, de no mejorar nuestro sistema de abastecimiento y suministro de agua, los daños que pue-dan causar las sequías serán cada vez más graves. Consi-dérese que la población de la costa norte, donde se sufrie-ron los peores efectos de la última sequía, se ha duplicado en los últimos veinticinco (25) años, para llegar a la canti-dad de 1.65 millones de personas; o sea, un 44% de la po-blación de Puerto Rico.(6)
Las agencias pertinentes entienden que el S.A.N. es la solución más rápida y efectiva al problema de la incapaci-dad de nuestra infraestructura de asegurar el servicio de agua para el área norte de Puerto Rico. De los escritos sometidos se desprende que otros proyectos fueron consi-derados como posibles soluciones para la creciente crisis de agua, pero que el S.A.N. prevaleció como la alternativa más rápida y económica. Es por eso qué nos parece impo-sible exagerar la importancia que tiene este Super-acueducto. Llevar agua a los hogares y a las empresas de nuestra isla no es tan sólo un servicio público más, sino el servicio público más esencial, porque éste suple a la comu-nidad con el líquido de vida. El S.A.N. representa la forma de brindar ese servicio con miras al próximo siglo.
HH HH
Por otro lado, debemos considerar con cautela el im-pacto que esta medida de progreso podría tener sobre el ambiente, y su debido cumplimiento con los requeridos permisos y reglamentos. Entendemos que esta considera-ción fue el factor decisivo para la determinación del Tribu*777nal de Circuito de Apelaciones de emitir el auto de revisión y paralizar el proyecto.
En este caso el Tribunal de Circuito de Apelaciones tiene ante sí la solicitada revisión de la aprobación de la consulta de ubicación por parte la Junta de Planificación. La Ley Orgánica de la Junta de Planificación de Puerto Rico establece que la Junta de Planificación tiene como función organizar a largo plazo el uso de terrenos. 23 L.P.R.A. sec. 62j(13). El S.A.N. se clasifica como una me-jora pública y, por lo tanto requiere, según lo dispuesto por la Sec. 3.03(d) del Reglamento para Procedimientos Adju-dicativos de la Junta de Planificación (revisado) Núm. 5244 de 21 de marzo de 1955, Oficina del Gobernador, pág. 3.2 la presentación de una consulta de ubicación ante esa agencia. La consulta de ubicación se define de la manera siguiente:
Trámite mediante el cual la Junta de Planificación evalúa y decide según estime pertinente, sobre propuestos usos de terre-nos que no son permitidos ministerialmente por la reglamenta-ción aplicable en áreas zonificadas pero que las disposiciones reglamentarias proveen para que se consideren. En áreas no zonificadas incluye propuestos usos de terrenos que por su na-turaleza, complejidad, magnitud, impacto físico, económico, ambiental y social pudiesen afectar significativamente el desa-rrollo de un sector. See. 2.6 del Reglamento para Procedimien-tos Adjudicativos de la Junta de Planificación, supra, pág. 2.3.
Esto es, a través de la consulta de ubicación se persigue una autorización que depende de si los usos propuestos para un terreno particular son cónsonos con los planes que la Junta de Planificación tenga sobre éstos; que se cumpla con los reglamentos aplicables, y que no se contravenga la política pública ambientalista.
Para poder aprobar la consulta de ubicación, la Junta de Planificación tiene que asegurarse de que el proyecto está en armonía con la Ley de Planificación y el Plan de Usos, 23 L.P.R.A. ant. see. 2, y la Ley sobre Política Pública Ambiental. Para obtener esa autorización de ubicación, la parte promovente debe contar con todos los permisos gu-bernamentales pertinentes.
*778Sobre la revisión judicial de la aprobación de la consulta de ubicación, recordemos que reiteradamente hemos ex-puesto que nuestra función de revisión administrativa re-quiere deferencia a las determinaciones de las agencias que, con más conocimiento y experiencia, pueden pronun-ciarse mejor sobre sus respectivas áreas. Véanse: Ríos Colón v. F.S.E., 139 D.P.R. 167 (1995); Com. Electoral P.I.P. v. C.E.E., 139 D.P.R. 48 (1995); Asoc. Drs. Med. Cui. Salud v. Morales, 132 D.P.R. 567 (1993); Viajes Gallardo v. Clavell, 131 D.P.R. 275 (1992); Fuertes, Guillermety v. A.R.Pe., 130 D.P.R. 971 (1992); Colón v. Méndez, Depto. Recursos Naturales, 130 D.P.R. 433 (1992); Murphy Bernabé v. Tribunal Superior, 103 D.P.R. 692, 699 (1975).
Ante tal deferencia, el Tribunal de Circuito de Apelacio-nes estaba obligado a presumir la legalidad y corrección de la Resolución de 18 de julio de 1996, emitida por la Junta de Planificación que aprobaba la ubicación del S.A.N. Véanse: Rodrigo v. Tribunal Superior, 101 D.P.R. 151 (1973); Román v. Superintendente de la Policía, 93 D.P.R. 685 (1966).
De manera que sólo procede la corrección judicial de una determinación administrativa si ella se percibe como arbitraria, ilegal o irrazonable. Fuertes y otros v. A.R.Pe., 134 D.P.R. 947 (1993). Dirigidos por esa presunción, no en-contramos problema alguno plagando la consulta de ubica-ción concedida por la Junta de Planificación. La parte aquí recurrida, Misión Industrial, no ha probado que la consulta fue emitida de manera contraria a derecho, ni que esa de-cisión de la Junta de Planificación fue arbitraria o irrazonable. Por lo tanto, en esta etapa preliminar, sin prueba en contrario, la resolución emitida por la Junta de Planificación debe prevalecer.(7) Ante esto, y en especial *779ante un caso de esta índole, el Tribunal de Circuito de Ape-laciones abusó de su discreción al expedir el auto de revi-sión y no dejar sin efecto la paralización del proyecto que ello conllevaba.
La norma revisora en el campo del derecho administra-tivo es que lo planteado ante una agencia administrativa para su adjudicación determina la capacidad jurisdiccional de un tribunal para revisarla. D. Fernández Quiñones, Derecho Administrativo y Ley de Procedimiento Administrativo Uniforme, Ira ed., Bogotá, Ed. Forum, 1993, sec. 9.4(A), pág. 525; Rybachek v. U.S.E.P.A., 904 F.2d 1276, 1296 (9no Cir. 1990); Batch v. Town of Chapell Hill, 387 S.E.2d 655 (1990); Wadman v. City of Omaha, 438 N.W.2d 749 (1989); Love v. Thomas, 858 F.2d 1347, 1356 (9no Cir. 1988); Fia. Power & Light Co. v. Lorion, 470 U.S. 729, 743 (1985); Franklin County Sheriff's Office v. Sellers, 646 P.2d 113 (Wash. 1982); Methuen Retirement v. Contributory Retirement, 424 N.E.2d 242 (1981); Howell v. Harden, 203 S.E.2d 206, 207 (1974). “[T]he reviewing function is one ordinarily limited to consideration of the decision of the agency ... and of the evidence on which it was based.” United States v. Bianchi & Co., 373 U.S. 709, 714-715 (1963). Véanse, también: Ross v. Governors of Knights of Ar-Sar-Ben, 299 N.W.2d 145, 146 (1980); Twiggs v. U.S. Small Business Administration, 541 F.2d 150 (3er Cir. 1976).
El recurso pendiente ante el Tribunal de Circuito de Apelaciones incumbe la determinación de la Junta de Pla-nificación de autorizar la ubicación del S.A.N., pero el Tribunal de Circuito de Apelaciones en su resolución no se limitó a ese asunto. De la resolución emitida el 28 de fe-brero de 1997 por ese foro se desprende que otras conside-raciones influyeron para la expedición del auto de revisión. *780El Tribunal a quo dice tomar en consideración el permiso de construcción de toma de agua y el permiso de franquicia de aprovechamiento de agua, ambos aún pendientes ante el Departamento de Recursos Naturales y Ambientales (en adelante el D.R.N.A.). El tribunal también consideró la le-galidad de la evaluación favorable que la Junta de Calidad Ambiental (en adelante la J.C.A.) le emitiera a la Declara-ción de Impacto Ambiental (en adelante la D.I.A.) presen-tada por la A.A.A., no empece el hecho de que la determi-nación de la J.C.A. sobre el particular advino final y firme, sin que se solicitara una revisión judicial de ella. A este respecto, el tribunal a quo incidió. En este caso, la jurisdic-ción del Tribunal de Circuito de Apelaciones, que emana de su revisión del dictamen hecho por la Junta de Planifica-ción, no se extiende a revisar los permisos que son conce-didos por la J.C.A. o por el D.R.N.A. La Junta de Planifi-cación es la única agencia que está siendo revisada por el auto emitido; esa junta no tiene capacidad alguna para re-visar las determinaciones del D.R.N.A. sobre los permisos de toma de agua y de franquicia de agua, ni puede afectar la determinación de la J.C.A. sobre su evaluación de la D.I.A. No obstante, para nuestro análisis, examinemos los fundamentos que, aún fuera de su jurisdicción, fueron uti-lizados injustificadamente por el Tribunal de Circuito de Apelaciones para expedir el auto y paralizar la construc-ción.
El tribunal a quo dice estar particularmente preocupado por la posibilidad de que, luego de terminado el Superacue-ducto, el D.R.N.A. deniegue a la A.A.A. el permiso de toma de agua y la franquicia de aprovechamiento de agua, lo que ciertamente rendiría el S.A.N. inútil para su propósito. Sin embargo, el 3 de julio de 1996, la A.A.A. presentó ante el D.R.N.A. la solicitud para el permiso de construcción de la toma de agua y para obtener la franquicia de agua. El D.R.N.A. aprobó el permiso de toma de agua en su Resolu-ción de 18 de septiembre de 1996. La franquicia de agua todavía está pendiente ante el D.R.N.A. Por lo tanto, el pronunciarse sobre lo que aún está bajo la consideración *781administrativa de esa agencia es prematuro. Representa una usurpación indebida del Poder Judicial de las funcio-nes de agencias administrativas. Nos explicamos más a fondo.
La Ley para la Conservación, el Desarrollo y Uso de los Recursos de Agua en Puerto Rico, Ley Núm. 36 de 3 de junio de 1976, según enmendada, 12 L.P.R.A. see. 1501 et seq., le cede al D.R.N.A. facultades sobre la conservación del recurso agua. A tenor con esa ley, el D.R.N.A. creó el Reglamento para el Aprovechamiento, Uso, Conservación, y Administración de las Aguas de Puerto Rico de 28 de enero de 1993, Departamento de Recursos Naturales (en adelante el Reglamento de Aguas), según enmendado, el cual rige la expedición de los permisos de toma y franqui-cia de agua. Véase, también, 12 L.P.R.A. secs. 1505(j) y 1509.
El Reglamento de Aguas dispone que la franquicia se obtiene después de completada la construcción de la obra. El Art. 8 del Reglamento de Aguas, supra, pág. 28, especi-fica que la solicitud de la franquicia debe señalar el propó-sito y la cantidad de la extracción de agua de su fuente y el sistema que ha de utilizarse para esto. El Art. 8.7 del Re-glamento de Aguas, supra, pág. 29, dispone que el D.R.N.A. llevará a cabo una evaluación preliminar de la solicitud. Esta determinación preliminar tiene como su norte el “descubrir cualquier razón o circunstancia que im-pida la concesión de la franquicia antes de que el solici-tante comience la construcción” (id.); pero no obliga al D.R.N.A. a aprobar la franquicia ante una construcción que no se amolde a los requisitos pertinentes.
Erró el tribunal a quo al paralizar la construcción del S.A.N., por éste carecer de la franquicia de agua. Lo cierto es que, según el reglamento, la franquicia es concedida luego de que la construcción ha sido completada y reexaminada. Al respecto, el Art. 8.8 del Reglamento de Aguas, supra, pág. 29, dispone, en lo pertinente:
*7828.8 Evaluación de la Solicitud de Franquicia
Una vez completados los trámites requeridos por este regla-mento y aceptado el informe de terminación de obras según re-querido en la sección 7.12 de este reglamento, el Secretario eva-luará la solicitud de franquicia. (Énfasis suplido.)
Nuestro examen del Reglamento de Aguas revela que el procedimiento para solicitar la cesión del permiso de toma de agua y la franquicia de agua está compuesto de cinco (5) etapas. Según lo dispuesto en el Art. 7.4 del Reglamento de Aguas, supra, pág. 23, la parte promovente primero debe someter ante el D.R.N.A. una solicitud de franquicia de agua y un permiso para construcción de toma de agua. El D.R.N.A. entonces efectúa una evaluación preliminar de la solicitud de franquicia. Véase Art. 8.7 del Reglamento de Aguas, supra, pág. 29. De darle el D.R.N.A. su visto bueno al proyecto en su evaluación preliminar, se pasa a evaluar el permiso de construcción de toma de agua. Véase Art. 7.10 del Reglamento de Aguas, supra, pág. 25. Es sólo si el D.R.N.A. concede su permiso para la construcción de la toma de agua que la parte promovente comienza su construcción. Una vez terminada la construcción de la toma de agua, la parte promovente presenta ante el D.R.N.A. un informe sobre la terminación de la obra. Véase Art. 7.12 del Reglamento de Aguas, supra, pág. 26. Al agotarse todas estas etapas, y luego de completada la construcción de la obra, el D.R.N.A. evalúa con carácter de finalidad la solicitud de toma de agua y de franquicia. Véanse: Arts. 8.8 y 8.9 del Reglamento de Aguas, supra, págs. 29-30.
Al paralizar la obra por temor de que ésta no reciba en la eventualidad los permisos del D.R.N.A., el Tribunal de Circuito de Apelaciones está creando una situación intolerable y arbitraria. El tribunal no permite la terminación del Superacueducto porque no se tiene el permiso del D.R.N.A., mientras el Reglamento de Aguas del D.R.N.A. requiere la terminación de la obra para evaluar la permi-*783sibilidad de la toma y la franquicia. (8) El requisito que im-pone el Tribunal de Circuito de Apelaciones es un obstáculo arbitrario e infranqueable. De aplicar tal norma doctrinal a todas las solicitudes de toma y franquicia de agua, nin-guna sería aprobada.
Por otro lado, los autos señalan con claridad que las probabilidades de que el D.R.N.A. deniegue la franquicia son mínimas. El esquema procesal discutido está diseñado para minimizar el riesgo de que el D.R.N.A. tenga que de-negar la franquicia de agua luego de que la parte promo-vente haya invertido sus recursos en terminar su obra de construcción. Al llevar a cabo su evaluación preliminar, el D.R.N.A. tiene la oportunidad de percatarse de los detalles de la obra que habrá de construirse y, ya que la agencia tiene la potestad de denegar el permiso en esta etapa pre-liminar, ella dirige la parte que interesa la franquicia a cumplir con el reglamento y con los criterios dispuestos. Como dispone el Reglamento de Aguas, y como se hizo en cuanto a esta obra, el D.R.N.A. realizó una detallada y ex-haustiva evaluación preliminar del proyecto. Esta evalua-ción, aunque preliminar, no es de índole superficial o arbitraria. La evaluación está sujeta a unos criterios es-trictos, dispuestos en el Art. 5 del Reglamento de Aguas, supra, pág. 17, denominado “Criterio del Uso de las Aguas”.(9) Al cumplir con los requisitos allí expuestos, po-*784demos razonablemente presumir que la obra se coloca en buen camino de, al ser finalizada, recibir el permiso de la toma y franquicia de agua.
Por supuesto, cuando el D.R.N.A. —en su momento— emita su decisión sobre la toma y franquicia de agua para el S.A.N., cualquier parte interesada podrá solicitar la re-visión judicial correspondiente. De entenderlo prudente, las partes recurridas en el caso que nos ocupa tienen un recurso en ley para atacar la determinación del D.R.N.A. sobre la toma y la franquicia, cuando ésta sea finalmente emitida.
IV
Otro riesgo que el Tribunal de Circuito de Apelaciones expone como fundamento para expedir el auto solicitado concierne a la D.I.A.
La Ley sobre Política Pública Ambiental requiere que las agencias, las corporaciones públicas, los municipios y las instrumentalidades del Estado preparen una D.I.A. antes de efectuar una acción o promulgar una decisión guber-namental que afecte significativamente la calidad del me-dio ambiente. Véanse, también: el Reglamento sobre Declaraciones de Impacto Ambiental Núm. 3106 de 4 de junio de 1984, Junta de Calidad Ambiental, pág. 6, y el Manual para la Preparación de las Declaraciones de Im-pacto Ambiental, los cuales disponen el procedimiento que se ha de seguir para preparar esa declaración de impacto.
*785Para el S.A.N., la D.I.A. fue preparada por la A.A.A. y sometida ante la J.C.A., como lo requiere el Art. 4 de la Ley sobre Política Pública Ambiental, 12 L.P.R.A. sec. 1124.(10) Como parte del proceso de preparación y presentación de la D.I.A., ésta fue circulada a las diversas agencias guberna-mentales, muchas de las cuales presentaron recomendacio-nes que fueron adoptadas en la versión final de la D.I.A. Nuestro examen de esta D.I.A. nos lleva a considerarla como una evaluación exhaustiva de los impactos ambien-tales que podría tener la construcción y operación del S.A.N.(11) De todas maneras, es esencial señalar que esa *786D.I.A. fue certificada por la J.C.A. como un análisis confia-ble del impacto ambiental que cumple con los requisitos dispuestos por la Ley sobre Política Pública Ambiental. (12) A esos efectos, la J.C.A. emitió la Resolución Núm. R-96-20-1 de 20 de mayo de 1996, la cual fue notificada el 23 de mayo de 1996. Le debemos deferencia a esa certificación.
De todos modos, no se solicitó una revisión judicial sobre esa resolución ante el foro competente, ni por Misión Industrial ni por otra parte, por lo que ésta permanece final, firme e inmune, y habrá de ser revisada por el Tribunal de Circuito de Apelaciones. Ante nos, Misión Industrial in-*787tenta un ataque colateral contra ese dictamen, y el Tribunal de Circuito de Apelaciones, sin jurisdicción, pretende inmiscuirse en dicho asunto.
V
Durante la ventilación del recurso que nos ocupa surgió una controversia sobre el permiso requerido para colocar los tubos del acueducto que compondrán el S.A.N. En la vista oral celebrada se nos informó que la construcción para colocar esta tubería comenzó el 6 de septiembre de 1996. Se arguye que el permiso para esa construcción no se ha concedido, por lo que se sugiere que se ha comenzado ilegalmente con la construcción del S.A.N. Se intenta fun-damentar esa proposición con referencia a la Ley de Certi-ficaciones, Ley Núm. 135 de 15 de jimio de 1967, según enmendada, 23 L.P.R.A. sec. 42a, la cual establece que para la construcción de proyectos de esta naturaleza se requiere un permiso de la Administración de Reglamentos y Permisos (en adelante A.R.Pe.). Ese señalamiento es in-correcto, pero sirve para dirigirnos a un punto que debe ser esclarecido: que esa ley no aplica a los proyectos de cons-trucción de la A.A.A. A.R.Pe. ha eximido a la A.A.A. de tener que solicitar un permiso para la construcción de sus obras. La Resolución Núm. JPE-14, emitida por A.R.Pe. el 28 de octubre de 1966, exime a la A.A.A. de tener que so-meter solicitudes de permiso de construcción para la crea-ción de acueductos rurales. A.R.Pe. extendió el alcance de esa resolución el 30 de agosto de 1973, en una resolución que amplió la exención de los permisos a la construcción de plantas de filtración, estaciones de bomba y líneas de transmisión. Mediante su Resolución de 2 de marzo de 1983, A.R.Pe. aclaró que había extendido un permiso para que la A. A. A. no tuviera que presentar planos de construc-ción o solicitudes para proyectos de segregación.(13) La A.A.A. ha dependido tradicionalmente de esas resoluciones *788para proceder con la construcción de sus proyectos sin te-ner que someter primero ante A.R.Pe. una solicitud del permiso de construcción. La razón para esta exención nos parece obvia. Los proyectos de la A.A.A. son de un rango tan esencial al interés público, que A.R.Pe. ha facilitado y aligerado el proceso de su construcción.(14) De manera que la A.A.A. no requiere un permiso de construcción de A.R.Pe. para la colocar los referidos tubos.
VI
Un último riesgo mencionado por el Tribunal de Cir-cuito de Apelaciones en su resolución merece nuestra aten-ción particular. El riesgo señaládo es la probabilidad de pérdida económica que resultaría si las agencias pertinen-tes denegaran eventualmente sus permisos, o de que el S.A.N. resulte ineficaz en su función. Como ya menciona-mos, esos riesgos, un tanto remotos, no nos convencen de que debemos dejar en vigor la paralización de la construc-ción del S.A.N.
La paralización del proyecto del S.A.N. está causando graves daños, no sólo a la A.A.A. sino al pueblo de Puerto Rico. Al expedir el auto, el Tribunal de Circuito de Apela-ciones debió examinar el agravio automático que la parali-zación de este proyecto le causaría al erario y a la capaci-dad de nuestro Gobierno de proveer un servicio público esencial. Un hecho que surge de los escritos presentados por la A.A. A. y la Junta de Planificación, y que fue admi-tido por el tribunal a quo en su resolución, es que cada día que la construcción del S.A.N. permanece detenida, el era-rio pierde ciento diez mil dólares ($110,000). A la fecha de hoy, calculamos que el dictamen infundado de ese tribunal le ha costado dos millones trescientos diez mil dólares ($2,310,000) al Gobierno de Puerto Rico. En la vista oral se expuso que la A.A.A. ya ha comprometido setenta millones de dólares ($70,000,000) a este proyecto. Se calcula que el *789costo de la cancelación del S.A.N. a esta etapa sería de cien millones seiscientos mil dólares ($100,600,000). La parali-zación también puede afectar alrededor de ochenta y cinco mil quinientos (85,500) empleos.(15) Varios otros proyectos podrían ser colateralmente afectados, como lo son los pro-yectos de construcción de alrededor de cincuenta y ocho mil (58,000) viviendas en las áreas que serían suplidas de agua por el S.A.N.(16) Estos son costos reales e inevitables que no están sujetos al azar de las probabilidades. En compara-ción a estas pérdidas, el costo aducido por el Tribunal de Circuito de Apelaciones en su resolución es, en verdad, mi-núsculo, sobre todo cuando las probabilidades de detener permanentemente este proyecto son mínimas.
Finalizado nuestro análisis, concluimos que el beneficio público que proveerá este proyecto sopesa sobre las alega-ciones infundadas y preocupaciones mínimamente probables que afectaron el juicio del tribunal a quo.
VII
Nos resta examinar la determinación del Tribunal de Circuito de Apelaciones de expedir el auto solicitado sin eliminar el efecto paralizador y oneroso de su acción.
Ante la solicitud de expedición de este tipo de auto, es práctica razonable que el tribunal evalúe la naturaleza del caso para determinar, dentro de su discreción, qué pasos tomar. El caso que nos ocupa merece que se catalogue en una clasificación particular, la cual incumbe intereses pú-blicos de la más alta trascendencia. Por las razones ex-puestas, la construcción del S.A.N. es un proyecto que in-tenta solucionar la grave incapacidad de la infraestructura actual para suplir agua a la costa norte de nuestra isla. No se requiere una evaluación sofisticada para notar que el *790impacto que este caso puede tener sobre el bienestar de nuestro pueblo requería que el tribunal a quo tomara las medidas cautelares pertinentes en situaciones de esta na-turaleza, para evitar daños irreparables y, sobre todo, responder al interés público.
El Tribunal de Circuito de Apelaciones debió utilizar su prerrogativa de ordenar la elevación de los autos ventila-dos ante el foro administrativo y las transcripciones de las vistas públicas antes de expedir el auto de revisión.(17) De esa forma el tribunal a quo pudo haber tratado de com-prender mejor lo acontecido sin tener que paralizar la cons-trucción del S.A.N. Entendemos que esa es la práctica que debe seguirse ante casos de tanta importancia para el bien público.
Aun si el Tribunal de Circuito de Apelaciones entendía que era necesario expedir el auto de revisión, eso no reque-ría la paralización de este importante proyecto. La Regla 61(B)(1) del Reglamento del Tribunal de Circuito de Apela-ciones, 4 L.RR.A. Ap. XXII-A, dispone:
B. Efectos de la expedición del auto.
(1) La expedición del auto de revisión suspenderá la implan-tación de una regla o reglamento, orden, resolución o determi-nación de una agencia o funcionario o la adjudicación de la subasta impugnada si no se hubiere otorgado el contrato antes, salvo orden en contrario emitida por el Tribunal. (Enfasis suplido.)
De esta manera, el reglamento de ese tribunal provee que una vez se expida el auto de revisión, se evaluarán los *791intereses en conflicto para determinar si se deja sin efecto la paralización de la determinación de la agencia recurrida. Entendemos que la citada Regla 61(B)(1) le im-pone al tribunal la responsabilidad de enfocar su criterio sobre los hechos particulares del recurso. (18)
Expresamos en P.R. Telephone Co. v. Tribunal Superior, 103 D.P.R. 200 (1975),(19) que una orden para paralizar una obra goza de las características de una acción de injunction. Por esa razón, y siendo el proyecto en cuestión tan necesario para la infraestructura de nuestra isla, el Tribunal de Circuito de Apelaciones debió evaluar las ale-gaciones de las partes vis-á-vis los criterios evaluativos para conceder un interdicto.
*792Según expusimos en P.R. Telephone Co. v. Tribunal Superior, supra, pág. 202, los requisitos para que se otorgue un injunction son:
[1] la naturaleza de los daños que pueden ocasionárseles a las partes de concederse o denegarse el injunction-,
[2] su irreparabilidad o la existencia de un remedio adecuado en ley;
[3] la probabilidad de que la parte promovente prevalezca eventualmente al resolverse el litigio en su fondo [revisión];
[4] la probabilidad de que la causa se torne en académica de no concederse el injunction y,
[5] sobre todo, el posible impacto sobre el interés público del remedio que se solicita. (Énfasis suplido.) Véanse, también: 32 L.P.R.A. see. 3523; Universidad del Turabo v. L.A.I., 126 D.P.R. 497 (1990).
En P.R. Telephone Co. v. Tribunal Superior, supra, fui-mos claros al requerirle a la parte promovente del injunction el cumplimiento con el peso de la prueba para demos-trar, a base de estos factores, que éste se debía decretar. Así debió haber hecho el Tribunal de Circuito de Apelacio-nes, pero éste se limitó a considerar sólo el prospecto de que la continuación de la construcción del proyecto tornara académica la controversia sobre su legalidad. Del Tribunal de Circuito de Apelaciones aplicar los requisitos esbozados al caso de autos, hubiese llegado a la inevitable conclusión de que no se justificaba la paralización de la construcción. Abusó de su discreción el Tribunal de Circuito de Apelacio-nes al no hacer este ejercicio justiciero y al actuar prácti-camente a ciegas.
Aunque los daños que pueden ocasionársele al ambiente por definición requieren nuestra considerada atención, existe un remedio en ley que hace innecesario el remedio extraordinario. El remedio en ley aludido se encuentra en estos momentos ventilándose ante el Tribunal de Circuito de Apelaciones, al éste haber expedido el auto de revisión. La probabilidad de que la continuación de la construcción del S.A.N. torne el caso en académico es mínima; del expe-diente se desprende que se espera que el S.A.N. no se ter-mine hasta 1998, y que éste no entre en operación hasta el *7932000. Dada la naturaleza del S.A.N., encontramos razona-ble esperar que la Junta de Planificación y la A.A.A. pre-valezcan eventualmente en este caso. El factor más impor-tante que se debe considerar es el impacto que la paralización podría tener sobre el interés público. Cual-quier posible ilegalidad en el trámite, si alguna, podría subsanarse mediante medidas subsiguientes que sean to-madas por las agencias concernidas a la luz de la decisión que en su día recaiga en el caso. Definitivamente, del tribunal a quo haber aplicado las doctrinas de equity sobre injunction al caso de autos, hubiese procedido a expedir una orden para dejar sin efecto la paralización.
VIII
Ante la incapacidad de Misión Industrial de demostrar que la construcción del S.A.N. se ha llevado a cabo en vio-lación a las leyes o los permisos pertinentes, nos parece obvio que no existen fundamentos para paralizar la obra. Sin embargo, la opinión que hoy emite el tribunal paraliza la construcción de la mayoría de los componentes del S.A.N., permitiendo sólo que se proceda con la instalación del sistema de tubería. Los méritos de este recurso no pre-sentan justificación para esa limitación; por lo que nos ve-mos obligados a disentir vigorosamente.
En su opinión, la mayoría describe el proyecto del S.A.N de la siguiente forma:
El proyecto está compuesto de siete elementos principales. Su primer componente es una laguna de retención de aguas crudas (sin tratar) cerca de la confluencia del Río Grande de Arecibo y del Río Tanamá. El segundo componente es una estación de bombeo de aguas crudas hacia la planta al este sureste de la mencionada laguna. El tercer elemento es la tubería de conduc-ción de aguas crudas que va desde la estación de bombeo hasta la planta de filtración propuesta. El cuarto elemento es la Planta de Filtración en el Barrio Miraflores de Arecibo con una capacidad de producción inicial de 100 MGD. Como quinto ele-mento está la tubería de agua potable desde Arecibo hasta la zona este de Bayamón con un total de doce (12) puntos de co-nexión de servicio para los municipios a servirse ya mención-*794ados. El lugar seleccionado para la planta es un punto alto que permite llevar las aguas por gravedad, sin bombeo, desde Are-cibo hasta Bayamón. El sexto componente serán dos tanques de almacenaje de 10 MGD cada uno y serán instalados al oeste de la ciudad de Bayamón. Dos líneas de trasmición [sic] eléctricas serán el último componente del sistema. Una de las líneas va a suplir la estación de bombas cerca del Río Grande de Arecibo y la otra la Planta de Tratamiento a ubicarse en el Barrio Miradores. Resolución de la Junta de 5 de julio de 1996, Apén-dice Caso Núm. CC-97-114, pág. 41. (Énfasis suplido.) Opinión mayoritaria, pág. 675.
Como explicamos antes, el Tribunal de Circuito de Ape-laciones carece de fundamentos para decretar la paraliza-ción de estos componentes. Misión Industrial se ha concen-trado en alegar la ilegalidad de la construcción por razón de la falta de un permiso de franquicia de agua. Ese per-miso y el de la toma de agua aún se encuentran ante el D.R.N.A. y pueden ser revisados una vez que esa agencia emita su determinación final sobre ellos, por lo que la cons-trucción de los siete (7) componentes del sistema —es decir, la infraestructura del proyecto, mientras no comience la extracción de agua— representa riesgos mínimos al am-biente, que se han tomado en consideración en la D.I.A. y en los otros permisos ya concedidos. Inclusive, no se ha demostrado que la remoción de agua para el S.A.N. causa-ría un daño ecológico, y preliminarmente sus riesgos fue-ron considerados y evaluados como aceptables.(20) La D.I.A., que fue preparada por la A.A.A. y certificada como válida por la J.C.A., no ha sido impugnada.
Ante estos hechos, Misión Industrial no ha probado que la A. A. A. carece de un permiso necesario para la construc-ción del S.A.N. Entendemos que no existe ni un "asomo” de irregularidad, pero nos parece indiscutible que, de existir sólo un “asomo”, éste no justificaría la paralización de un proyecto como el S.A.N. No obstante, la mayoría entiende *795que procede la paralización de aquellas partes del S.A.N. que alegadamente queden afectadas por omisiones. No existen las omisiones presentadas por Misión Industrial y la D.I.A., la propia decisión de la Junta de Planificación que aprueba la consulta de ubicación y varios de los per-misos concedidos en efecto han requerido que se tomen las medidas que permiten que la construcción se realice pro-duciendo un mínimo daño, por lo que es caprichosa la pa-ralización casi total del proyecto, permitiéndose sólo la co-locación de las tuberías.
Las tuberías sólo constituyen dos (2) de las fases de la construcción del S.A.N.: las tuberías para la conducción de aguas crudas y la tubería que conduce el agua potable. Se podrá proceder con la colocación de estas tuberías, pero quedan paralizados: la construcción de la laguna de reten-ción de aguas crudas; la estación de bombeo para estas aguas; la planta de filtración; los tanques de almacenaje, y las líneas de transmisión eléctricas. Como reconoce la ma-yoría, todos los componentes son esenciales para la cons-trucción del S.A.N. El Tribunal hoy actúa de forma arbitra-ria y contra los mejores intereses públicos al sostener la paralización de todos estos componentes de la construcción del S.A.N. Recordemos que estas tuberías no son para que por ellas pase aire; sin todos los componentes el S.A.N. es inútil e incapaz de cumplir con la necesidad de los puertorriqueños.
En un intento de justificar la paralización parcial del S.A.N., la mayoría menciona que durante la vista oral los representantes de la A. A.A. y la Junta de Planificación en-tendieron que ese remedio es aceptable. Eso es totalmente incorrecto. En la vista estos representantes, al responder a una pregunta del Tribunal, expresaron únicamente en re-ferencia a la colocación de la tubería que podría ser acep-table no colocarla por el momento sobre lechos y ríos. Esas partes en ningún momento de la vista comentaron, ni se les preguntó, sobre la paralización de los otros componen-tes que son necesarios para la creación del S.A.N.; que son, por cierto, los que sin fundamento paraliza la mayoría hoy.
*796IX
Cada avance en el progreso de nuestro desarrollo debe ser evaluado ante el efecto que éste pueda tener sobre el ambiente natural de nuestro terruño, ya que éste es, por cierto, junto con nuestra gente, nuestro recurso primordial. Por un lado, con el S.A.N. se ambiciona cumplir con la necesidad de agua potable de quince (15) municipios de la costa norte de Puerto Rico. Al paralizar la construcción del S.A.N., el Tribunal a quo le impone al Estado el riesgo, muy grave e inaceptable, de no poder llevar el agua potable a los hogares y a las empresas de estos municipios. Ade-más, con sus medidas a medias, el Tribunal de Circuito de Apelaciones, y ahora este Tribunal, le imponen un costo exorbitante al erario; este costo podría llegar hasta tener el efecto de paralizar la construcción del S.A.N. indefinid-amente.
Por otro lado, Misión Industrial y las otras partes que suplicaron la paralización del S.A.N. no han establecido de manera prima facie que la A.A.A. incumplió con los requi-sitos legales y administrativos al comenzar la construcción de esta obra ni, tampoco, daños irreparables al ambiente como consecuencia del proyecto.
Completado el ejercicio analítico y valorativo, conclui-mos que las preocupaciones del Tribunal de Circuito de Apelaciones, sobre la certificación del D.I.A. y sobre los permisos aún pendientes ante el D.R.N.A., no tienen justificación. Al dictaminar sobre el recurso y la moción presentada, el Tribunal a quo debió examinar con mayor minuciosidad estas preocupaciones, para así darse cuenta de que ellas son infundadas e improbables. Por las razones expuestas, entendemos que la paralización de este pro-yecto constituye una medida desproporcionada, onerosa y contraproducente para el bienestar de Puerto Rico. Pro-cede la revocación de la Resolución de 28 de febrero de 1997 emitida por el Tribunal de Circuito de Apelaciones, en cuanto a la paralización de la construcción del proyecto del *797S.A.N. hasta tanto dicho tribunal emita su decisión en el caso ante su consideración. Por no ser ese el alcance de la opinión mayoritaria que hoy emite este Tribunal, disentimos.
Mientras unos tienen la visión de un Puerto Rico que necesita de soluciones rápidas y eficaces a sus problemas, otros prefieren que sigamos “arrastrando los pies” con la mentalidad del estancamiento y la inacción bajo cualquier pretexto.

 Moción en Cumplimiento de Orden presentada por la Autoridad de Acueduc-tos y Alcantarillados (en adelante la A.A.A.) el 12 de marzo de 1997, pág. 19.


 Para una discusión más detallada de estas cifras, véanse: Moción en Cum-plimiento de Orden presentada por la A.A.A. el 12 de marzo de 1997, pág. 20; la Resolución de la Junta de Planificación de 5 de julio de 1996, págs. 2-4.


 Véase Moción en Cumplimiento de Orden presentada por la A.A.A. el 12 de marzo de 1997, pág. 8.


 Véase Moción en Cumplimiento de Orden presentada por la A.A.A. el 12 de marzo de 1997, pág. 8, y sus Anejos 2 y 3.


 Véase la Moción en Cumplimiento de Orden presentada por la A.A. A. el 12 de marzo de 1997, Anejo 2.


 Moción en cumplimiento de Orden presentado por la A. A.A. el 12 de marzo de 1997, pág. 20.


 Es importante subrayar que la consulta de ubicación concedida por la Junta de Planificación es de índole preliminar. En la Resolución de 18 de julio de 1996 la Junta de Planificación establece que la ubicación del Superacueducto (S.A.N.) es concedida a condición de que el proyecto eventualmente cumpla con otros permisos administrativos. Para así condicionar la ubicación, esa resolución dispone, en sus porciones pertinentes:
*779“3. Se cumplirá con todos los requerimientos de la Junta de Calidad Ambien-tal;
"4. Deberá cumplir con todas las obras de mitigación y/o recomendaciones im-puestas por la Declaración de Impacto Ambiental Final;
“5. Se debe proveer a los ciudadanos un servicio adecuado, confiable, y de alta calidad.” Resolución de la Junta de Planificación de 18 de julio de 1996, pág. 19.


 Situación ilegal que coloca al interés del pueblo de Puerto Rico en el dilema de “palo si boga, palo si no boga” o como se dice modernamente un catch-22.


 El Art. 5.2 del Reglamento para el Aprovechamiento, Uso, Conservación y Administración de las Aguas de Puerto Rico de 28 de enero de 1993, Departamento de Recursos Naturales, pág. 17 (en adelante Reglamento de Aguas) dispone varios criterios sobre el uso y beneficio de agua, los cuales son evaluados para expedir el permiso preliminar. Entre los criterios se encuentran: (1) que el agua extraída de su fuente se utilice sólo para satisfacer necesidades agrícolas (en cuyo caso se requiere certificación o endoso del Departamento de Agricultura) o domésticas, comerciales, industriales o recreativas (para cuales usos se requiere que se cumpla con el uso satisfactorio del acueducto, según lo dispuesto por la A. A.A.); (2) que la extracción se lleve a cabo en conformidad con la Ley sobre Política Pública Ambiental; (3) que el uso particular sea eficiente en la utilización del recurso agua y no conlleve su des-perdicio; (4) que la cantidad de agua que vaya a ser extraída no sea irrazonable en relación con el uso propuesto; (5) que no se permita el uso de aguas subterráneas *784para fines de los sistemas de enfriamiento, a menos de que no se cumpla con los requisitos especificados.
Para su evaluación preliminar, el D.R.N.A. también aplica los criterios estable-cidos en la See. 5.3 del Reglamento de Aguas, supra, pág. 18, el cual requiere para la expedición de una franquicia que el uso esté en armonía con el Plan de Agua y el interés público. La See. 5.4 del Reglamento de Aguas, supra, pág. 18, define los criterios para evaluar el interés público mencionado en la citada See. 5.3, a saber: (1) que la cantidad y el uso de agua debe ser compatible con otros proyectos que se consideren; (2) el posible menoscabo de los derechos adquiridos o las franquicias ya expedidas; (3) el efecto a la salud y la seguridad pública; (4) el efecto sobre la inte-gridad del medio ambiente; (5) el efecto socio-económico, y (6) la posibilidad de sa-tisfacer propósitos múltiples.


 Misión Industrial ha argüido que la D.I.A. presentada ante la J.C.A. es inválida por haber sido preparada por la A.A.A., una parte con interés en su aprobación. Ese argumento es inmeritorio. La Sec. 2.1(f) del Reglamento sobre De-claraciones de Impacto Ambiental Núm. 3106 de 4 de junio de 1984, Junta de Cali-dad Ambiental, pág. 6, define la parte promovente como la que tiene que preparar y presentar la D.I.A.:
“Agencia Promovente — Es la agencia o instrumentalidad gubernamental del Es-tado Libre Asociado de Puerto Rico que se propone llevar a cabo una acción para la cual se requiere una Declaración de Impacto Ambiental (DIA), o una Determinación de Impacto Ambiental no significativa (D-N), o en caso de una acción multiagencial, la agencia o instrumentalidad que asume la responsabilidad de cumplir con el Artí-culo 4 de la Ley Número 9 del 18 de junio de 1970, según enmendada.”
Ciertamente, la parte promovente para que se apruebe la D.I.A. sobre el S.A.N. es la A.A.A. Ante eso, nótese lo dispuesto en la Sec. 5.1.1 del Reglamento sobre Declaraciones de Impacto Ambiental de Puerto Rico, supra, pág. 16:
“5.1 RESPONSABILIDAD POR LA PREPARACIÓN DE UN D.I.A.
“5.1.1. La agencia proponente de un proyecto o acción será responsable por la preparación de la DIA correspondiente, conforme a las guías para la Preparación de DIA.”


 Los estudios siguientes fueron efectuados para esta D.I.A.:
“1. Alineación del Corredor para la Línea de Transmisión del [SAN];
“2. Hidrología;
“3. Hidrología de agua superficial para la cuenca del Río Grande de Arecibo;
“4. Rendimiento Firme: Dos Bocas/Caonillas;
“5. Rendimiento Firme: Río Tanamá;
“6. Investigación sobre sedimentos en el Río de Arecibo y su Cuenca Hidroló-gica;
“7. Condiciones de calidad de Agua en la Cuenca Hidrológica del Río Grande de Arecibo;
“8. Potencial de cambio en la Cabdad de Agua en la Represa Dos Bocas como Resultado de la Extracción de Agua;
“9. Modelo Conceptual para el Requerimiento de Agua para el Estuario del Río Grande de Arecibo;
“10. Hidrología del Estuario del Río Grande de Arecibo al Norte de Puerto Rico;
“11. Hidrología del Área del Caño Tiburones al Norte de Puerto Rico;
*786“12. Hidrogeología: Calizas en la Costa Norte de la Cuenca Baja [del] Río Grande de Arecibo;
“13. Interacción del Agua superficial y Subterránea en la Región Cársica del Río Grande de Arecibo;
“14. Descripción General de la Flora y Fauna Acuática en la Región Norte Central de Puerto Rico;
“15. Ecología Terrestre;
“16. Descripción General del Area del Caño Tiburones al Norte de Puerto Rico; “17. Fase LA de los Estudios Arqueológicos e Históricos para el Superacue-ducto de la Costa Norte;
“18. Calidad de Aire y Ruido;
“19. Plan de Manejo para la Cuenca Alta del Río Grande de Arecibo.” Resolu-ción de 23 de mayo de 1996, Junta de Calidad Ambiental, págs. 4-5.


La Junta de Calidad Ambiental (en adelante J.C.A.) nos informa que para su evaluación de la Declaración de Impacto Ambiental, le consultó a las agencias e instrumentalidades públicas siguientes:
(1) la Autoridad de Energía Eléctrica;
(2) el Departamento de Agricultura;
(3) la Administración de Terrenos;
(4) la Compañía de Fomento Industrial;
(5) el Departamento de Transportación y Obras Públicas;
(6) el Departamento de Recursos Naturales;
(7) la Administración de Reglamentos y Permisos (ARPE);
(8) la Autoridad de Carreteras;
(9) la Puerto Rico Telephone Co.:
(10) la Administración de Fomento Comercial;
(11) el Departamento de la Salud;
(12) el Departamento de Recreación y Deportes;
(13) el Departamento de Educación;
(14) el Departamento de la Vivienda;
(15) los Alcaldes Municipales afectados;
(16) la Junta Calidad Ambiental;
(17) la Compañía de Turismo;
(18) la Administración de Desarrollo de la Vivienda, y
(19) el Instituto de Cultura Puertorriqueña.


 Véase, también, la Resolución de 29 de octubre de 1993.


 Véase Resolución de ARPE de 2 de marzo de 1983, pág. 1.


 Véase la Moción en cumplimiento de orden de la Junta de Planificación de 12 de marzo de 1997, pág. 14, y Anejo, pág. 26.


 Id., pág. 15; Moción en Cumplimiento de Orden presentada por la A.A.A. de 12 de marzo de 1997, pág. 9.


 Nótese que resalta de la resolución emitida por el Tribunal de Circuito de Apelaciones la admitida ignorancia en la que éste se encontraba sobre las alegacio-nes del recurso instado. El tribunal reconoce esta situación al mencionar en su reso-lución que “no contamos con información precisa que nos permita hacer una deter-minación razonable sobre los costos de cancelación del proyecto”. Resolución de 28 de febrero de 1997 del Tribunal de Circuito de Apelaciones, pág. 20. Eso es, el Tribunal de Circuito de Apelaciones paralizó uno de los proyectos infraestructurales más im-portantes de nuestra historia sin haber determinado primero la violación de alguna disposición de ley o probabilidad de daño ambiental. Ante esa situación entendemos que el tribunal a quo debió adquirir más información y fundamentos sobre las ale-gaciones instadas antes de expedir el auto de revisión administrativa.


 Imponerle una interpretación alterna a esta regla resultaría en el precario fin de que el Tribunal de Circuito de Apelaciones paralice las resoluciones adminis-trativas sin tomar en consideración las consecuencias. Al expedir un auto de revisión, el tribunal nunca debe imponer automáticamente la paralización de funciones, deci-siones o proyectos del Gobierno que, como el de autos, sean de una naturaleza que requiera su progreso hasta la determinación final del foro revisor. Dado que el inte-rés de que se continúe con la construcción del S.A.N. al no percibir violaciones de ley o reglamentos en su obra ni dudas fundadas sobre la viabilidad de la terminación del proyecto, entendemos que el Tribunal de Circuito de Apelaciones abusó en su discreción.
Presumiendo que la Regla 61(B)(1) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, debe ser interpretada como favoreciendo la pa-ralización del dictamen administrativo que ha de ser revisado, entendemos que el interés público del S.A.N. y la carencia de fundamentos para sostener las preocupa-ciones que invadieron el psique de ese foro, lo que procedía es que éste emitiera la orden aludida en la regla, para mediante ésta disponer que el proyecto siguiera su curso mientras se ventila la revisión.


 En P.R. Telephone Co. v. Tribunal Superior, 103 D.P.R. 200 (1975), el antiguo Tribunal Superior decretó la suspensión de la adjudicación de una subasta, mediante la cual la Puerto Rico Telephone Company contrató con I.T.T. para la compra e ins-talación de ciertos equipos. Ante controversias sobre la interpretación de varias cláu-sulas del contrato entre estas compañías, la Puerto Rico Telephone Company pre-sentó una demanda y ITTCM (una subsidiaria de I.T.T. y la fabricadora del equipo) interpuso una moción para que se remitieran las controversias a arbitraje (como alegadamente se requería en el contrato) y solicitar injunction para paralizar la adjudicación de una subasta para adquirir el equipo. El tribunal expidió el injunction pendente lite hasta poder determinar si la interpretación del contrato estaba sujeta a arbitraje. La Puerto Rico Telephone Company acudió ante nos. En vista de este marco fáctico y los criterios dispuestos, encontramos que no procedía el injunction solicitado por ITTCM, ya que ésta contaba con remedios de ley adecuados; no se le exponía a perjuicios irreparables; y la no adjudicación de la subasta sólo demoraría “el programa de expansión y mejoramiento del sistema telefónico de Puerto Rico”, íd., pág. 202.


 Véase Resolución emitida por la Junta de Planificación el 5 de julio de 1996; la Resolución emitida por la J.C.A. el 20 de mayo de 1996, y la misiva de la Agencia de Protección Ambiental de Estados Unidos, dirigida al Cuerpo de Ingenieros del Ejército de Estados Unidos, de 27 de marzo de 1996.